Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 30 May 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander

Camp near Harpers Ferry [Virginia]May 30th: 1800.
Sir 
The last post brought me your favours of the 14th: 17th:, 19th: & 20th: instant. I am busied in preparing for the reduction. Without I receive orders to the contrary by the next post, I shall direct the 10th: Regt: to march to Pennsylvania to be there disbanded; and the Ninth Regiment to Maryland, for the same purpose. Some expence will be by this means incurred, in Waggon Hire; but the very great inconveniency will be avoided of disbanding a large body of men together; and having them together in a State, to which they do not belong, when released from military subordination. I have appointed three officers to take charge of the Men who have inlisted for five years; they will remain here till further orders. I have directed such as are willing to engage in the Artillery or four old Regts. to give in their names. Had I had, authority to have appointed Subalterns, & Bounty money, I could at least have inlisted three hundred. I have been pressing the War Department to send on the pay, and the three months additional allowance, without entrenching themselves in official forms & etiquette. That of the 8th: Regt. is come on. I fear most for the 6th: in North Carolina. If it has not been transmitted, as I desired ten days ago, the time of their reduction will arrive before the money.
What is to be done with our unfinished compilation of a system for the Training, Exercise, movements evolutions discipline, and police of the Cavalry? and what do you intend to do with your Artillery and Infantry systems?
I remain with great regard & esteem   your most obedt. Servt.

Charles Cotesworth Pinckney
Honble. Major Genl. HamiltonNew York.


